Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim objections
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections under 35 U.S.C. §112
Applicant's arguments have been fully considered but they are not persuasive.

In particular, the Office appears to assert that an algorithm for performing functions such as the function of the “device information acquirer” is not sufficiently disclosed. However, Applicant respectfully submits that this algorithm for performing the functions such as the function of the “device information acquirer” is at least sufficiently disclosed by Fig. 6.

The examiner respectfully disagrees. Fig. 6, and the corresponding disclosure, only disclose, for example, that the element information and method file information is acquired (see e.g. steps S1 and S4). This is insufficient to support a claim limitation interpreted under 35 U.S.C. §112(f) which requires that a specific algorithm for performing the functionality be disclosed (see e.g. MPEP 2181(II)(B) “… the specification must disclose an algorithm for performing the claimed specific computer function …”). The limitations in question are being 

Rejections under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive.
More specifically, the target system 102 of Kline cited in in the outstanding Action is not a chromatographic device. Furthermore, neither Kline nor Baharloo teaches or suggests a product that is compatible with the target system 102 and which changes dynamically according to customization of the target system 102 as would be required to meet the limitations of claims 1, 7, and 8. Oldham likewise does not cure these deficiencies. (2nd par. on pg. 7)

The examiner respectfully disagrees. Kline discloses “customizations” to the configuration of device (col.2, lines 56-64 “install new software and/or upgrade existing software … as well as install new hardware and/or upgrade existing hardware”) and that these changes dictate what “method files” are usable with the device (col. 3, lines 26-28 “The product engram includes the hardware and/or software required within the target system for such compatible installation to occur”). Accordingly, the suggestion of compatible products changes dynamically as claimed. 
Additionally, while it may be argued that Baharloo’s disclosure of “separation … systems” at least suggests the claimed “chromatographic device”, this newly introduced limitation has been rejected over the teaching so newly cited Nema (see below). Accordingly, arguments regarding the “chromatographic device” are moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
“a device information acquirer that acquires … a provision system information acquirer that acquires … a determiner that determines …”

Claim 2 recites:
“a file requester that … requests …; and a file acquirer that acquires …”

These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, while the specification discloses performing these functions with software executing on a cpu (see e.g. pg. 7, line 31-pg. 8 line 8) it does not sufficiently disclose an algorithm for preforming these functions (see M.P.E.P 2181(II)(B))1. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-6 depend from claim 1 and are rejected accordingly.
Claim 7 incorporates claim 1 and is thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,354,902 to Kline et al. (Kline) in view of US 2012/0203661 to Baharloo et al. (Baharloo).

Claim 1: Kline discloses a method filtering apparatus that determines a method file that is usable in a predetermined device from among a plurality of method files provided by a provision system, 
the device comprising a plurality of device elements and being configured to be capable of changing the device elements (col. 7, lines 7-10 “target system 102”), wherein the device operates based on the method files, and the method file that is usable in the device changes dynamically according to combination of the device elements included in the device (col.2, lines 
the method filtering apparatus comprising: 
a device information acquirer that acquires element information relating to the device elements from the device (col. 7, lines 7-10 “the system engram is acquired at the target system 102 (106)”, interpreted in view of e.g. pg. 7, 31-pg. 8, line 8 under §112(f) as describing software executing on a cpu); 
a provision system information acquirer that acquires method file information relating to the plurality of method files and device specifying information for specifying device that is compatible with each method file from the provision system (col. 8, lines 1-3 “The system engram”, e.g. col. 7, lines 58-67 “look up the product engram for the product in a database”, interpreted in view of e.g. pg. 7, 31-pg. 8, line 8 under §112(f) as describing software executing on a cpu); 
a determiner that determines a method file that is usable in the device from among the plurality of method files provided by the provision system based on the element information acquired by the device information acquirer, and the method file information and the device specifying information acquired by the provision system information acquirer (col. 8, lines 1-3 “The system engram is compared with the product 
an outputter that outputs a result of determination by the determiner (col. 8, lines 1-3 “The compatibility information is then output (116’)”, interpreted in view of e.g. pg. 7, 31-pg. 8, line 8 under §112(f) as describing software executing on a cpu to store or display the results, note that it would at least have been obvious to store or display the output, see e.g. col. 4, lines 22-24 “stored as data on an electronic medium”, col. 9, lines 1-6 “using a web browser”).

Kline does not explicitly disclose the device is an analysis device.

Baharloo teaches an analysis device (par. [0077] “Biological research products include … separation media and systems”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for an analysis device (Baharloo par. [0077] “instruments such as mass spectrometers”). Those of ordinary skill in the art would have been motivated to do so to extend the functionality to a specific industry (Baharloo abstract “generating revenue via an electronic commerce website”, Kline col. 9, lines 52-59 an opportunity to purchase one or more of these products”). 

Kline and Baharloo do not explicitly teach a chromatographic device 

Nema teaches a chromatographic device (e.g. par. [0008] “a CO2-based chromatography method and system”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for a chromatographic device (par. [0008] “a CO2-based chromatography method and system”). Those of ordinary skill in the art would have been motivated to do so as a known type of analysis device which would have produced only the expected results (e.g. Baharloo par. [0077] “separation media and systems”).

Claim 2: Kline, Baharloo and Nema teach the method filtering apparatus according to claim 1, further comprising: 
a file requester that, based on an instruction given by a user, requests the provision system for any method file from among one or more method files that have been determined by the determiner as being usable in the device (Kline col. 9, lines 22-26 “The user may be offered an opportunity to purchase the product (504)”); and 
a file acquirer that acquires the method file requested by the file requester from the provision system (Kline col. 4, lines 35-37 “download the … computer program from the product system 104”, it would at least have been obvious to download the purchased product).

Claim 3: Kline, Baharloo and Nema teach the method filtering apparatus according to claim 1, wherein 

the outputter, based on the fixture information, further outputs information about the types of the reagents, expendables or accessory devices to be used at the time of execution of each method file that has been determined by the determiner as being usable in the device (Baharloo par. [0039] “biological products and services include … equipment, apparatuses, devices, materials, reagents, and compositions used to study a biomolecule”, col. 9, lines 52-55 “a list of other products … may be provided”).

Claim 5: Kline, Baharloo and Nema teach the method filtering apparatus according to claim 1, wherein the outputter includes a display controller that allows a display unit to display a result of determination by the determiner (Kline col. 9, lines 1-6 “shopping using a web browser”).

Claim 6: Kline, Baharloo and Nema teach the method filtering apparatus according to claim 1, wherein the outputter includes a storage controller that allows a storage to store a result of determination by the determiner (Kline col. 6, line 1 “stored on an electronic medium 212”).

Claim 7: Kline discloses a method filtering system comprising: 
a device that includes a plurality of device elements and is configured to be capable of changing the device elements (col. 7, lines 7-10 “target system 102”); 

the method filtering apparatus according to claim 1 that determines a method file that is usable in the analysis device from among the plurality of method files provided by the provision system (see the rejection of claim 1).

Kline does not explicitly disclose the device is an analysis device.

Baharloo teaches an analysis device (par. [0077] “Biological research products include … separation media and systems”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for an analysis device (Baharloo par. [0077] “instruments such as mass spectrometers”). Those of ordinary skill in the art would have been motivated to do so to extend the functionality to a specific industry (Baharloo abstract “generating revenue via an electronic commerce website”, Kline col. 9, lines 52-59 an opportunity to purchase one or more of these products”). 

Kline and Baharloo do not explicitly teach a chromatographic device 

2-based chromatography method and system”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for a chromatographic device (par. [0008] “a CO2-based chromatography method and system”). Those of ordinary skill in the art would have been motivated to do so as a known type of analysis device which would have produced only the expected results (e.g. Baharloo par. [0077] “separation media and systems”).

Claim 8: Kline discloses a method filtering procedure for determining a method file that is usable in a predetermined device from among a plurality of method files provided by a provision system, 
the device comprising a plurality of device elements and being configured to be capable of changing the device elements (col. 7, lines 7-10 “target system 102”), wherein the device operates based on the method files, and the method file that is usable in the device changes dynamically according to combinations of the device elements included in the device (col.2, lines 56-64 “install new software and/or upgrade existing software … as well as install new hardware and/or upgrade existing hardware”, col. 3, lines 26-28 “The product engram includes the hardware and/or software required within the target system for such compatible installation to occur” adding and/or upgrading software and hardware changes which software is usable in the device as it is installed and thus, at least in this context, dynamically), and 
the method filtering procedure comprising: 

acquiring method file information relating to the plurality of method files and device specifying information for specifying a device that is compatible with each method file from the provision system (col. 8, lines 1-3 “The system engram”, e.g. col. 7, lines 58-67 “look up the product engram for the product in a database”); 
determining a method file that is usable in the device from among the plurality of method files provided by the provision system based on the acquired element information, the acquired method file information and the acquired device specifying information (col. 8, lines 1-3 “The system engram is compared with the product engram (114’)”); and 
outputting a result of determination (col. 8, lines 1-3 “The compatibility information is then output (116’)”).

Kline does not explicitly disclose the device is an analysis device.

Baharloo teaches an analysis device (par. [0077] “Biological research products include … separation media and systems”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for an analysis device (Baharloo par. [0077] “instruments such as mass spectrometers”). Those of ordinary skill in the art would have been 

Kline and Baharloo do not explicitly teach a chromatographic device 

Nema teaches a chromatographic device (e.g. par. [0008] “a CO2-based chromatography method and system”).

It would have been obvious at the time of filing to provide the method filtering (Kline col. 8, lines 1-3 “The compatibility information”) for a chromatographic device (par. [0008] “a CO2-based chromatography method and system”). Those of ordinary skill in the art would have been motivated to do so as a known type of analysis device which would have produced only the expected results (e.g. Baharloo par. [0077] “separation media and systems”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,354,902 to Kline et al. (Kline) in view of US 2012/0203661 to Baharloo et al. (Baharloo) in view of US 2008/0238627 to Oldham et al. (Oldham).

Claim 4: Kline, Baharloo and Nema teach the method filtering apparatus according to claim 3, but do not explicitly teach wherein the fixture information further includes information indicating countries of origin of the reagents, expendables or accessory devices, and 


Oldham teaches fixture information that includes information indicating countries of origin of reagents, expendables or accessory devices (par. [0096] “country of origin information”).

It would have been obvious to output country of origin information (Kline col. 9, lines 52-59 "an opportunity to purchase one or more of these products”, Baharloo par. [0039] “biological products and services include … reagents”, Oldham par. [0096] “country of origin information”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0073725 to Munetaka et al., US 2013/0333467 to Jarrell, US 2013/0295597 to DeWitte et al. and US 2008/0047330 to Whitehouse et al. disclose alternate implementation of chromatographic devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the specification discloses the “outputter that outputs” is constituted as “the storage controller E and the display controller F” (Pg. 7, line 31-pg. 8 line 8). This is considered to be sufficient disclosure of an algorithm (e.g. preforming a write or display function provided by a driver)